Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/15/21 has been entered.
Claim Status
2.	Claims 1, 10, and 15 have currently been amended.
Response to Arguments
3.	The applicant’s arguments filed 4/15/2021 have been considered, but are moot in view of new grounds of rejection.
A.	The rejection under 35 USC 101 has been withdrawn in light of the current claim amendments.
B.	In response to the applicant’s argument (disclosed on pg. 3-7 of the remarks segment) that Farrugia et al does not teach or suggest a source device conveying a bit pattern to a receiving device/secure node (which corresponds to the applicant’s claim language of “send the computer file, the ID, and the authenticator to a secure node,” as disclosed in claim 1 of the applicant’s disclosure, “conveying the computer file, the ID, and the authenticator to a cryptography element,” as disclosed in claim 10 of the applicant’s disclosure, and “conveying, via a secure message, at least the subset of data segments, the ID, and the authenticator,” as disclosed in claim 15 of the applicant’s disclosure):
	The applicant’s argument has been taken into consideration; however, in light of the claim amendment, newly cited prior art reference Chandra (US 9,195,851) has been cited, which teaches (as disclosed in col. 15, lines 40-46 of Chandra) mapping a plurality of fingerprints (which are implemented to identify content segment chunks, as disclosed in col. 6, lines 1-8 of Chandra) with a plurality of file segments in order to distinguish a plurality of metadata segments (e.g., “an identifier being used to at least select the subset of data segments of the computer file”) and
(as disclosed in fig. 1, 4, & 8 & col. 6, lines 1-10 of Chandra) sending the metadata containing the data segment fingerprints to the storage system containing a security server (e.g., sending the identifier to a secure node) using the broadest reasonable interpretation of the cited claim language.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al (US 8,364,965) in view of Chandra (US 9,195,851).
Regarding claim 1, Farrugia et al discloses one or more physical devices (fig. 6, ‘610) configured to:
select, based on an identifier, a subset of data segments of a computer file for generating a first digest with a cryptographic function (col. 2, lines 10-15, which discloses applying a function for an identified content portion to generate a hash digest);
execute the cryptographic function on the selected subset of data segments of the computer file to generate the first digest (col. 2, lines 13-16, which discloses applying the hash function of the content portion to generate the hash digest);
generate an authenticator based on the first digest (col. 2, lines 13-17, which discloses generating a signature based on the hash digest & col. 5, lines 7-14, which discloses the generation of the signature being performed by a signature generator using message authentication code, i.e., MAC); and 
send the computer file and the authenticator to a secure node (fig. 1-2, ‘110 - ‘115a…n & claim 1, which disclose sending the digital content, including identified content code in the digital content, and the signature generated based on the hash digest, from the digital content source device to a digital content receiving device).
	Chandra further teaches the identifier being used to at least one of: select the subset of data segments of the computer file (col. 15, lines 40-46, which discloses mapping a plurality of fingerprints with a plurality of file segments) or identify how the subset of data segments of the computer file is selected;
 the authenticator being generated based on a private key (col. 7, lines 35-39, which discloses creating a digital signature using a private key); and 
fig. 1, 4, & 8 & col. 6, lines 1-10, which disclose sending the metadata containing the data segment fingerprints to the storage system containing a security server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra which would provide the predictive result of preventing duplicate transmission of cryptographic file segments from being transmitted for verification at a secure secondary device (as disclosed in fig. 1,4 and 8 of Chandra) using the deduplication eliminator (disclosed in fig. 8, ‘806), which would decrease latency regarding file segment authentication within the Farrugia et al reference by eliminating increase system utilization caused by duplicate transmission of previously processed and authenticated data segments being sent to devices that perform integrity checks on said data.
Regarding claim 2, Farrugia et al discloses execute, at the secure node, the cryptographic function on the subset of data segments of the computer file (col. 5, lines 1-5, which discloses applying a second hash function on the content portion) to generate a second digest (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion); and authenticate the computer file via verification of the authenticator based on the second digest and a public key (col. 10, lines 23-27, which discloses validating the message via the message digest using the sender’s public key).
Regarding claim 3, Farrugia et al discloses wherein the identifier identifies a repeatable pattern of data segments (col. 3, lines 65-67 & col. 4, lines 1-3, which disclose that each content portion is drawn to a pattern of the same amount of bits).
Regarding claim 4, Farrugia et al discloses wherein the repeatable pattern is in a form of 1 data segment selected for every N data segments, wherein N is a positive integer (fig. 5, ‘515 & col. 4, lines 1-19, which disclose each bit patterns using the smallest amount of bits regarding the digital content portions).
Regarding claim 5, Farrugia et al discloses wherein the identifier identifies a pseudorandom distribution of data segments of the computer file (col. 4, lines 20-25 & claim 31, “pseudo-random operation”).
Regarding claim 6, Farrugia et al and Chandra teach the limitations disclosed in claim 1.
Chandra further teaches wherein the identifier includes or is determined via an algorithm (col. 16, lines 47-55, which discloses using algorithms to perform said transactions).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra according to the predictive result previously addressed regarding claim 1.
Regarding claim 7, Farrugia et al discloses wherein the identifier includes or is determined by a randomly generated number (col. 10, lines 15-20, which discloses the message digest having an appended randomly generated key).
Regarding claim 8, Farrugia et al teaches wherein the randomly generated number is represented by a binary number (fig. 1, ‘125 & col. 4, lines 20-24, “ordered pattern of bytes”), wherein each bit of the binary number corresponds to a data segment within either the subset of data segments (fig. 1, ‘105 & ‘125 & col. 5, lines 40-45 , “bit patterns in the digital content”) or another subset of data segments of the computer file not selected for generating the digest.
Regarding claim 9, Farrugia et al discloses wherein the cryptographic function includes a hash function (col. 1, lines 61-65).
Chandra further teaches wherein the computer file comprises an application image (col. 6, line 15, “file in the system is updated”).
It would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra according to the predictive result previously addressed regarding claim 1.
Regarding claim 10, Farrugia et al discloses one or more processors (fig. 6, ‘610) configured to:
selecting, via on an identifier, a subset of data segments of a computer file for generating a first digest with a cryptographic function (col. 2, lines 10-15, which discloses applying a function for an identified content portion to generate a hash digest);
col. 2, lines 13-16, which discloses applying the hash function of the content portion to generate the hash digest);
generating, via the microcontroller, an authenticator based on the first digest (col. 2, lines 13-17, which discloses generating a signature based on the hash digest & col. 5, lines 7-14, which discloses the generation of the signature being performed by a signature generator using message authentication code, i.e., MAC);
conveying the computer file, and the authenticator to a cryptography element (fig. 1-2, & claim 1, which disclose sending the content, digital content object identifiers, requested with a generated signature to an integrity verifying entity);
executing, via the cryptography element, the cryptographic function on the subset of data segments of the computer file (col. 5, lines 1-5, which discloses applying a second hash function on the content portion) to generate a second digest (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion); and 
authenticating, via the cryptography element, the computer file via verification of the authenticator based on the second digest and a public key (col. 10, lines 23-27, which discloses validating the message via the message digest using the sender’s public key).
	Chandra further teaches the identifier being used to at least one of: select the subset of data segments of the computer file (col. 15, lines 40-46, which discloses mapping a plurality of fingerprints with a plurality of file segments) or identify how the subset of data segments of the computer file is selected;
col. 7, lines 35-39, which discloses creating a digital signature using a private key); and 
conveying the identifier to a cryptography element (fig. 1, 4, & 8 & col. 6, lines 1-10, which disclose sending the metadata containing the data segment fingerprints to the storage system containing a security server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra which would provide the predictive result of preventing duplicate transmission of cryptographic file segments from being transmitted for verification at a secure secondary device (as disclosed in fig. 1,4 and 8 of Chandra) using the deduplication eliminator (disclosed in fig. 8, ‘806), which would decrease latency regarding file segment authentication within the Farrugia et al reference by eliminating increase system utilization caused by duplicate transmission of previously processed and authenticated data segments being sent to devices that perform integrity checks on said data.
Regarding claim 11, Farrugia et al discloses wherein the executing the cryptographic function comprises executing a hash function on only the subset of data segments of an application image (col. 3, lines 65-67 and 1-3, which discloses applying a hash function to only a portion of the digital content).
Regarding claim 12, Farrugia et al discloses determining the identifier (col. 2, lines 10-15, which discloses applying a function for an identified content portion).
Regarding claim 13, Farrugia et al discloses wherein the determining the identifier comprises determining a repeatable pattern of data segments of the computer file in a form of 1 (fig. 5, ‘515 & col. 4, lines 1-19, which disclose each bit patterns using the smallest amount of bits regarding the digital content portions).
Regarding claim 14, Farrugia et al discloses wherein the determining the identifier comprises determining the identifier via one of an algorithm and a randomly generated number (col. 10, lines 15-20, which discloses the message digest having an appended randomly generated key).
Regarding claim 15, Farrugia et al discloses one or more processors (fig. 6, ‘610) configured to:
selecting, via an identifier, a subset of data segments of an application image (col. 2, lines 10-15, which discloses applying a function for an identified content portion to generate a hash digest);
executing a first hash operations on only the subset of data segments of the application image to generate the first digest (col. 2, lines 13-16, which discloses applying the hash function of the content portion to generate the hash digest);
generate an authenticator based on the first digest (col. 2, lines 13-17, which discloses generating a signature based on the hash digest & col. 5, lines 7-14, which discloses the generation of the signature being performed by a signature generator using message authentication code, i.e., MAC); and
fig. 1-2, ‘110 - ‘115a…n & claim 1, which disclose sending the digital content, including identified content code in the digital content, and the signature generated based on the hash digest, from the digital content source device to a digital content receiving device);
executing a second hash operation on the subset of data segments of the application image (col. 5, lines 1-5, which discloses applying a second hash function on the content portion) to generate a second digest (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion); and 
authenticating the application image via verification of the authenticator based on the second digest and a public key (col. 10, lines 23-27, which discloses validating the message via the message digest using the sender’s public key).
	Chandra further teaches the identifier being used to at least one of: select the subset of data segments of the computer file (col. 15, lines 40-46, which discloses mapping a plurality of fingerprints with a plurality of file segments) or identify how the subset of data segments of the computer file is selected;
 the authenticator being generated based on a private key (col. 7, lines 35-39, which discloses creating a digital signature using a private key); and 
conveying, via a secure message, the identifier (fig. 1, 4, & 8 & col. 6, lines 1-10, which disclose sending the metadata containing the data segment fingerprints to the storage system containing a security server).
 the cryptographic data segment retrieving embodiment of Chandra which would provide the predictive result of preventing duplicate transmission of cryptographic file segments from being transmitted for verification at a secure secondary device (as disclosed in fig. 1,4 and 8 of Chandra) using the deduplication eliminator (disclosed in fig. 8, ‘806), which would decrease latency regarding file segment authentication within the Farrugia et al reference by eliminating increase system utilization caused by duplicate transmission of previously processed and authenticated data segments being sent to devices that perform integrity checks on said data.

Regarding claim 16, Farrugia et al discloses wherein the selecting the subset of data segments comprises selecting a subset of bytes of the application image (col. 4, lines 20-25, which discloses selecting bit patterns based on an ordered pattern of bytes).
Regarding claim 17, Farrugia et al discloses wherein determining the identifier based on at least one of a repeatable pattern, a random number (col. 10, lines 15-20, which discloses the message digest having an appended randomly generated key), and an algorithm.
Regarding claim 18, Farrugia et al discloses wherein the executing the second hash operation comprises executing the second hash operation on a secure cryptography element (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion).
Regarding claim 19, Farrugia et al discloses wherein the executing the first hash operation comprises executing the first hash operation on a microcontroller (fig. 1, ‘125 & ‘135, which discloses hashing processes executing on the source and receiving devices).

Regarding claim 20, Farrugia et al discloses wherein the executing the first hash operation comprises executing the first hash operation responsive to at least one of a firmware update (col. 2, lines 13-20 & 35-39, which discloses that the digital content being firmware updates) and a secure boot up.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210421